Clifford Young v. State















IN THE
TENTH COURT OF APPEALS
 

No. 10-02-159-CR

     CLIFFORD YOUNG,
                                                                              Appellant
     v.

     THE STATE OF TEXAS,
                                                                              Appellee
 

From the 54th District Court
McLennan County, Texas
Trial Court # 2001-877-C
                                                                                                                

MEMORANDUM OPINION
                                                                                                                
 
      Clifford Young pleaded guilty to delivery of cocaine in the amount of one gram or more but
less than four grams.  Pursuant to a plea recommendation, the court sentenced him to eighteen
years’ imprisonment.  The court imposed sentence on January 9, 2002.
      Young filed a general notice of appeal on May 21, more than four months after the court
imposed sentence.  Thus, his notice of appeal is untimely.  See Tex. R. App. P. 26.2(a)(1); State
v. Riewe, 13 S.W.3d 408, 410 (Tex. Crim. App. 2000); Fowler v. State, 16 S.W.3d 426, 428
(Tex. App.—Waco 2000, pet. ref’d).  Additionally, Young’s notice of appeal does not comply
with Rule of Appellate Procedure 25.2(b)(3).  See Tex. R. App. P. 25.2(b)(3); White v. State, 61
S.W.3d 424, 429 (Tex. Crim. App. 2001).
      Because Young’s notice of appeal is untimely and does not comply with Rule 25.2(b)(3), we
dismiss the appeal for want of jurisdiction.
 
                                                                               PER CURIAM
Before Chief Justice Davis, 
            Justice Vance, and
            Justice Gray
Dismissed for want of jurisdiction
Opinion delivered and filed July 17, 2002
Do not publish
[CR25]